Citation Nr: 1025760	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 
1985 and from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the Veteran's claims for service connection 
for depressive disorder and arthritis of the right knee, and 
assigned ratings of 30 percent and 10 percent, respectively, 
effective January 26, 2005.

The following issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ): 1) entitlement to a total rating for 
compensation purposes based on individual unemployability 
due to service-connected disabilities; 2) special monthly 
compensation for loss of use of creative organ; 3) 
entitlement to an increased rating in excess of 20 percent 
for residuals of a right knee injury, with healed tear of 
anterior cruciate ligament; 4) entitlement to service 
connection for back arthritis, to include as secondary to 
service-connected psoriasis; and 5) entitlement to service 
connection for arthritis of the cervical spine, to include 
as secondary to service-connected psoriasis.  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for right knee arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The impairment from major depressive disorder most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity, due to depressed mood, anxiety, 
disturbances of motivation and mood, and social withdrawal.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a 50 
percent rating, but not higher, for major depressive disorder has 
been warranted for the entire rating period on appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.10, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board begins by noting that as service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Pertinent evidence of record includes Social Security 
Administration records, VA treatment records, a report of a July 
2005 VA examination, and statements from both the Veteran and his 
representative, on his behalf.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
evidence that any VA error in assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the appellant 
has not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal, when 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

When an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular symptoms.  
The use of the phrase "such as" in 38 C.F.R. § 4.130, however, 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

A 30 percent rating is warranted for major depressive disorder if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

Scores ranging from 41 to 50 reflect "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job)."  
Id.

A score of 51 to 60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  The Veteran is currently receiving Social 
Security Administration benefits; his records have been obtained 
and associated with the claims file.  See 38 C.F.R. § 3.159(c); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (generally, where 
there has been a determination with regard to Social Security 
Administration benefits, the records concerning that decision 
must be obtained).

In an August 2005 rating decision, the RO granted the Veteran 
service connection for major depressive disorder.  An evaluation 
of 30 percent was awarded, effective January 26, 2005.  The 
Veteran has appealed this initial rating.

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's major depressive 
disorder most nearly approximates the occupational and social 
impairment with reduced reliability and productivity contemplated 
by an evaluation of 50 percent.

The Veteran was afforded a VA examination in July 2005, where he 
reported ongoing symptoms of depression including recurring low 
moods, irritability, anxiety, distress, and social withdrawal.  
On mental status examination, the Veteran's appearance, attitude, 
and behaviors were generally within normal limits.  His attire 
was casual, neat, and appropriate, and hygiene and grooming were 
good.  The Veteran was fully cooperative.  The Veteran made good 
eye contact.  Speech was relevant, coherent, and productive.  
Thought processes were rational and goal directed.  There was no 
evidence of hallucinations or delusions.  There was no evidence 
of specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  The Veteran was oriented to time, person, and place.  
During the examination, short-term memory and concentration 
skills presented as intact with no impairments noted.  The 
Veteran reported occasional disruptions in his functions due to 
depression and stress.  His mood, while overtly pleasant, did 
reflect some noticeable dysphoria.  Affect was constricted but 
appropriate for the circumstances and the content of his speech.

The results of the examination were noted to be consistent with a 
chronic and moderate clinical depression.  Symptomatically, the 
Veteran was experiencing recurring dysphoria and low mood states.  
He also experienced anxiety and distress, along with excessive 
worry, brooding, and rumination.  The Veteran had episodes where 
he was quite socially withdrawn.  The Veteran was emotionally 
detached at times.  There was evidence of episodes of marked 
impairment in motivation and energy level.  The Veteran was prone 
to suicidal ideation, although he had never made a suicide 
attempt.  There was no evidence of an imminent suicide risk.  The 
Veteran presented as episodically irritable and cranky, however 
no severe rage or physical aggression was noted.  Impulse control 
was adequate.  There were also symptoms of apathy, resignation, 
and hopelessness.  The Veteran was diagnosed with depressive 
disorder, not otherwise specified, chronic and moderate.  The 
examiner assigned a GAF score of 59.

The examiner noted that the results of the examination did not 
reveal any fundamental impairments in the Veteran's basic 
competence for maintaining himself independently in the community 
or carrying out activities of daily living.  When his depression 
flared up, however, his ability to engage in activities that 
require social interaction or public venues was impaired.  During 
flare-ups, the Veteran also experienced marked decreases in 
motivation and energy level, sleep disturbance, appetite 
disturbance, anxiety, worry, and an impaired quality of life.  
The Veteran was quite apprehensive about the future.  Although 
his depression did not result in full unemployability, the 
examiner noted that taken together with his other service-
connected disabilities, it may reflect a situation where the 
Veteran was deemed unemployable.  There were episodes where he 
missed significant amounts of time at work.  While at work, the 
Veteran was able to do his job, and his depression did not 
particularly interfere.

VA mental health treatment records reflect that the Veteran was 
hospitalized in December 2004 due to alcohol dependence.  In 
February 2005, the Veteran was casually dressed, adequately 
groomed, verbal, and appropriate.  Mood was depressed.  Affect 
was sad, anxious, and congruent to mood.  No current suicidal or 
homicidal ideations, intent, or plans were found.  The Veteran 
was assigned a GAF score of 55.  Treatment later that month 
reflects that the Veteran was still working.  No psychosis, or 
suicidal or homicidal ideations, intent, or plans were found.  
Mood was still not neutral.  Anxiety was still an issue.  The 
Veteran was assigned a GAF score of 55.

Treatment records in April 2005 reflect that the Veteran's 
anxiety had decreased, due to a switch in medication.  The 
Veteran had a considerable amount of stress at work.  No 
psychosis, or suicidal or homicidal ideations, intent, or plans 
were found.  The Veteran still reported a considerable amount of 
depression.  The Veteran was assigned a GAF score of 60.

Treatment records in February 2006 reflect that the Veteran's 
medications were working well to control his depression and 
anxiety, but left him feeling sedated.  No psychosis, or suicidal 
or homicidal ideations, intent, or plans were found.  The Veteran 
was oriented to time, person, and place.  Insight and judgment 
were good.  The Veteran was assigned a GAF score of 48.

Employment information from the Veteran's employers indicates 
that he lost one month of work from February 2002 through March 
2002, due to unspecified disabilities.

Based on the foregoing, the Board finds the evidence warrants a 
50 percent rating for major depressive disorder.  In this regard, 
the examiner described the Veteran's depressive disorder as 
chronic and moderate, and the global assessment of functioning 
scores assigned are consistent with such a finding.  While the 
Veteran's major depressive disorder did not affect his work at 
times, the examiner noted that during flare-ups, the Veteran 
would experience increased symptomatology that would result in 
considerable social and occupational impairment.  The Veteran had 
lost a week of work at one time due to depression, resulting in 
reduced reliability and productivity.  Thus, the Board finds that 
the Veteran's major symptoms of constant depression, decreases in 
motivation and energy level, disturbances in sleep, anxiety, and 
occasional suicidal ideation have resulted in occupational and 
social impairment with reduced reliability and productivity, and 
a 50 percent rating is assigned from January 26, 2005.

The evidence, however, preponderates against finding that the 
Veteran's major depressive disorder warrants a 70 percent rating.  
The Veteran has not ever suffered from symptoms of, or similar in 
severity to, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or an inability to 
maintain effective relationships.  Although the Veteran reported 
some suicidal ideation at his VA examination, during treatment, 
suicidal and homicidal ideations were consistently denied.  At 
his VA examination and treatment, the Veteran was appropriately 
groomed, cooperative, alert, and fully oriented to person, place, 
and time.  His attention, concentration, and memory skills were 
intact.  The Veteran is fully able to perform activities of daily 
living.  No panic attacks were reported.

There is no indication in the record that the Veteran's symptoms 
do more than create reduced reliability and productivity.  While 
the Board fully recognizes that the Veteran does not need to meet 
all, most, or even some of the criteria set forth in Diagnostic 
Code 9434, the overall picture of his symptomatology is most 
appropriately rated at 50 percent because he does not have 
deficiencies in most areas (such as work, family relations, 
judgment, thinking, or mood) due to his major depressive 
disorder.  Mauerhan, 16 Vet. App. 436 (2002).  Accordingly, from 
the effective date of January 26, 2005, the date of the Veteran's 
grant of service connection for major depressive disorder, the 
evidence supports a finding that his impairment is best 
approximated by the criteria for the 50 percent rating, but no 
more.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The disability picture presented by the Veteran's major 
depressive disorder is not so unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.        38 C.F.R. § 3.321(b)(1).  Here, as discussed 
above, the rating criteria for the Veteran's service-connected 
disability reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required.  Thun, 572 F.3d 1366.


ORDER

A 50 percent evaluation, but no higher, for major depressive 
disorder since January 26, 2005 is granted subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased initial rating in excess of 
10 percent for right knee arthritis is warranted.

On VA examination in July 2005, the Veteran had full range of 
motion in his right knee.  He wore a small Velcro knee brace and 
used a cane.  In January 2006, the Veteran's flexion of the right 
knee was limited to 90 degrees.  He wore a large, metal knee 
brace from his thigh to calf.  The record, therefore, indicates 
that the Veteran's right knee disability has worsened.

In light of the findings of possible increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the service-connected 
disability under consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Board finds that a new VA examination is 
needed to determine the extent of the Veteran's right knee 
disability.  In this respect, the Veteran last underwent a VA 
compensation examination over five years ago in July 2005.  In 
his June 2010 brief, the Veteran's representative noted that the 
findings in January 2006 represented a large contrast between the 
VA examination in July 2005.  The United States Court of Appeals 
for Veterans Claims has held that when a veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Thus, the Board finds that a new examination is 
warranted to determine the current status of the Veteran's 
disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should request all VA records since 
February 2006 pertaining to the Veteran's 
right knee disability.  The RO should also 
contact the Veteran and invite him to 
identify or submit any treatment records 
concerning his right knee disability that 
have not yet been submitted.  Following the 
receipt of the appellant's response, the RO 
should undertake appropriate action.

2.  Thereafter, the RO should schedule the 
Veteran for an orthopedic examination with a 
physician.  The Veteran's file is to be 
provided to and reviewed by the physician 
prior to the examination.  All tests, 
including range of motion tests, should be 
completed in accordance with the latest AMIE 
worksheets for rating disorders of the 
musculoskeletal system.  All findings should 
be fully documented and explained in detail.

The physician is to render specific findings 
as to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with service-connected right knee 
arthritis.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  The examiner is to 
address whether, and to what extent, the 
Veteran experiences any functional loss due 
to pain and/or any of the other symptoms 
during flare-ups and/or with repeated use.  
To the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.  
3.  The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.       38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to an initial rating 
in excess of 10 percent for right knee 
arthritis.  The Board notes that service 
connection is also in effect for 
residuals of a right knee injury, 
evaluated as 20 percent disabling under 
Code 5257. If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


